MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Dec 08 2020, 9:02 am
court except for the purpose of establishing
                                                                              CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Amy E. Karozos                                          Curtis T. Hill, Jr.
Public Defender of Indiana                              Attorney General of Indiana
Jonathan O. Chenoweth                                   Megan M. Smith
Deputy Public Defender                                  Deputy Attorney General
Indianapolis, Indiana                                   Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Kevin Thien,                                            December 8, 2020
Appellant-Petitioner,                                   Court of Appeals Case No.
                                                        20A-PC-1134
        v.                                              Appeal from the Grant Superior
                                                        Court
State of Indiana,                                       The Honorable Jeffrey D. Todd,
Appellee-Respondent,                                    Judge
                                                        Trial Court Cause No.
                                                        27D01-1804-PC-4



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-PC-1134 | December 8, 2020                  Page 1 of 14
                               Case Summary and Issue
[1]   In 2016, Kevin Thien was convicted of possession of a narcotic drug, a Level 5

      felony; possession of paraphernalia, a Class A misdemeanor; and found to be

      an habitual offender. Thien appealed his convictions and a panel of this court

      affirmed. Thien v. State, No. 27A02-1705-CR-1088 (Ind. Ct. App. Nov. 21,

      2017). In 2018, Thien, pro se, filed a petition for post-conviction relief and in

      2019, Thien, by counsel, amended his petition, alleging his trial counsel was

      ineffective for failing to object to certain hearsay testimony and to a late

      amendment to the habitual offender enhancement charge. Following a hearing,

      the post-conviction court granted in part and denied in part Thien’s petition,

      finding Thien’s counsel was ineffective for failing to object to the late

      amendment but not ineffective for failing to object to the testimony. Thien now

      appeals and raises one issue for our review: whether the post-conviction court

      erred in denying Thien’s petition in part by finding Thien’s counsel was not

      ineffective for failing to object to hearsay testimony. Concluding the post-

      conviction court did not err, we affirm.



                            Facts and Procedural History
[2]   We summarized the facts and procedural history supporting Thien’s conviction

      in his direct appeal:


              In June of 2015, then-Sergeant John Kauffman of the Marion
              Police Department was a supervisor for the Joint Effort Against
              Narcotics Drug Task Force in Marion, Indiana. While on duty
              on June 19, 2015, Sergeant Kauffman observed Thien driving a
      Court of Appeals of Indiana | Memorandum Decision 20A-PC-1134 | December 8, 2020   Page 2 of 14
        vehicle. Sergeant Kauffman knew Thien’s driver’s license was
        suspended and requested a uniformed officer initiate a traffic
        stop. Sergeant Chris Butche conducted the traffic stop in his
        marked patrol car. Sergeant Kauffman observed from an
        unmarked vehicle from behind and to the left of the stopped
        vehicles. Sergeant Kauffman saw Thien look into the driver’s
        side mirror, and then move to his right, toward the passenger. A
        police canine came to the scene and indicated the odor of drugs.
        A blue box containing various items was recovered from Brittnie
        McDaniel, a passenger in Thien’s car. McDaniel had the box
        concealed in her pants. The box contained a hypodermic needle,
        two hollow glass tubes with blackened residue on the end stuffed
        with steel wool, and one white pill later identified as
        hydrocodone.


        McDaniel testified that she had just recently been released from
        jail and on the day of the stop, Thien had driven her to the
        probation department for an appointment. They were involved
        in an off-and-on romantic relationship. Sergeant Kauffman
        encountered them when they were on their way home from the
        probation department. When Thien noticed the police presence,
        he pulled a blue box out of a hidden compartment on the dash
        and asked McDaniel to hide it in her pants. Although she did
        not know what was in the box, McDaniel did as Thien requested
        because she was afraid of him. During the stop, when McDaniel
        was removed from the vehicle for questioning, she took the box
        out of her pants and gave it to police, stating it was Thien’s and
        he had told her to hide it. A second passenger in the car, sitting
        directly behind McDaniel, testified that when they were pulled
        over by police, McDaniel asked Thien, “what do you want me to
        do with this container” and Thien replied, “I told you not to
        bring nothing with us.” The passenger never saw the blue box.


        The State charged Thien with possession of a narcotic drug, a
        Level 5 felony due to an enhancing circumstance, and possession


Court of Appeals of Indiana | Memorandum Decision 20A-PC-1134 | December 8, 2020   Page 3 of 14
              of paraphernalia, a Class A misdemeanor. The State also alleged
              Thien was an habitual offender.


      Id. at *1 (record citation omitted). At trial, a detective who assisted with the

      traffic stop testified that, in the blue box, he found “a white oval pill which was

      identified as hydrocodone.” [Prior Case] Transcript at 50. When asked how he

      identified the pill as hydrocodone, he testified that he used “a pill identifier

      site[,]” drugs.com, where he “type[s] in the shape, the color, and the imprint [of

      the pill], and then it will pull up . . . different options of identifying the pill, and

      you simply match the pill in your hand . . . and then you can print out . . . all

      the characteristics or description of that pill[.]” Id. at 54. The pill he discovered

      had an imprint that read “Watson 853” and when he put that information into

      the identifier, “[i]t came back [as] hydrocodone[,]” which is a controlled

      substance for which Thien did not have a prescription. Id. at 56. Thien’s trial

      counsel, Beau White, did not object to the detective’s testimony.


[3]           In phase one of Thien’s trial, a jury found him guilty of
              possession of paraphernalia and possession of a narcotic drug,
              and in phase two, found an enhancing circumstance applied to
              elevate the possession of a narcotic drug conviction to a Level 5
              felony. Thien waived jury consideration of the habitual offender
              allegation; the trial court received evidence and determined he
              was an habitual offender. The trial court entered judgment of
              conviction on the verdicts and ordered Thien to serve concurrent
              sentences of four years for possession of a narcotic drug and one
              year for possession of paraphernalia, with the possession of a
              narcotic drug sentence enhanced by four years due to his habitual
              offender status, for an aggregate sentence of eight years.



      Court of Appeals of Indiana | Memorandum Decision 20A-PC-1134 | December 8, 2020   Page 4 of 14
      Thien, No. 27A02-1705-CR-1088 at *1. Thien appealed, challenging the

      sufficiency of the evidence supporting his convictions, and a panel of this court

      affirmed. See id. at *2-3.


[4]   On April 9, 2018, Thien filed his verified petition for post-conviction relief. On

      December 16, 2019, Thien, by counsel, amended his petition and alleged his

      trial counsel was ineffective for failing to object (1) to the detective’s hearsay

      testimony regarding the identification of the pill; and (2) to a late amendment of

      the habitual offender charge. See Appendix to Brief of Appellant, Volume Two

      at 39-43. An evidentiary hearing was held on March 3, 2020.


[5]   At the hearing, Thien’s trial counsel, White, testified. When asked why he did

      not object to the officer’s testimony regarding the pill, White explained that his

      trial strategy was to show that the pill belonged to McDaniel:


              I thought the State’s evidence was really weak, and I thought we
              could win by the State not proving their case beyond a reasonable
              doubt because we had a witness in the backseat of the vehicle
              who testified that when they were pulled over . . . my recollection
              is that Ms. McDaniel said when they got pulled over, Mr. Thien
              gave her a container that contained paraphernalia and the pill,
              which is the controlled substance, I thought they had problems
              with sufficiency for their case because the officer claimed to have
              seen Mr. Thien lean over and hand something to her. Mr.
              Thien’s vehicle’s windows were tinted to the point of pitch black.
              So I thought there was a credibility issue with the officer’s
              testimony because he couldn’t have seen what he claimed to have
              seen is what I believed was one strength of our case. The biggest
              strength of our case was there was a third party in the backseat
              who was not charged with anything I don’t believe. So he
              testified basically that when he pulled over that Mr. Thien never

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-1134 | December 8, 2020   Page 5 of 14
              asked Britt[nie] to take anything nor did Mr. Thien hand her the
              container in question. . . . So maybe I was overconfident that
              they had a weak case on sufficiency, and I didn’t bother
              objecting, but there wasn’t a strategic reason for that. Again I
              thought there was going to be reasonable doubt by the fact that
              Ms. McDaniel was on probation at the time that she was trying
              to say that Mr. Thien gave her the pill. So she had a motivation
              to lie. She was going to get a probation violation. She already
              had at least three probation violations . . . at the time that this
              happened. So she was looking at a substantial punishment. So I
              thought that was reasonable doubt, but in particular the fact that
              we had an independent witness in the backseat who said that Mr.
              Thien never had possession of the container or the drugs, . . . was
              kind of what I built our defense around.


      [PCR] Transcript, Volume 2 at 7-8. White further testified that his failure to

      object to the testimony was not a strategic decision but agreed he did not feel

      that other areas of Thien’s case needed to be attacked because he believed the

      State had a weak case.


[6]   On May 12, the post-conviction court issued an order granting in part and

      denying in part Thien’s petition. The post-conviction court concluded Thien’s

      trial counsel was ineffective for failing to object to the late amendment of the

      habitual offender charge and vacated the enhancement. However, it concluded

      counsel was not ineffective for failing to object to hearsay:


              Conclusions of Law


              ***




      Court of Appeals of Indiana | Memorandum Decision 20A-PC-1134 | December 8, 2020   Page 6 of 14
              6.      Had trial counsel objected to the police officer’s testimony,
              the trial court would have sustained the objection. However,
              raising questions about whether or not the pill contained a
              narcotic drug was not part of Thien’s trial strategy. Instead, the
              focus of Thien’s strategy centered upon attacking the credibility
              of the State’s witness, Brittnie McDaniel, and her testimony that
              the drugs found in her pants belonged to Thien rather than her.
              If this strategy worked, it would earn Thien an acquittal on the
              lone felony charge, and gut the habitual offender enhancement.
              As identification of the pill was outside the scope of Thien’s
              defense strategy, trial counsel’s failure to make a hearsay
              objection was merely an omission. . . .


              7.     Trial counsel made an opening statement, delivered a
              closing argument, cross examined the State’s witnesses, moved
              and argued for a directed verdict after the State rested its case,
              called a witness to testify for the defense, and generally subjected
              the State’s case to adversarial testing. His failure to make a
              timely hearsay objection did not render his performance
              deficient, and did not deny Thien effective assistance of counsel.


      Appealed Order at 4-5. Thien now appeals the partial denial of his petition for

      post-conviction relief. Additional facts will be provided as necessary.



                                Discussion and Decision
                      I. Post-Conviction Standard of Review
[7]   Post-conviction proceedings are civil in nature and the petitioner must therefore

      establish his claims by a preponderance of the evidence. Ind. Post-Conviction

      Rule 1(5). “Post-conviction proceedings do not afford the petitioner an

      opportunity for a super appeal, but rather, provide the opportunity to raise

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-1134 | December 8, 2020   Page 7 of 14
      issues that were unknown or unavailable at the time of the original trial or the

      direct appeal.” Turner v. State, 974 N.E.2d 575, 581 (Ind. Ct. App. 2012), trans.

      denied. On appeal, a petitioner who has been denied post-conviction relief faces

      a “rigorous standard of review.” Dewitt v. State, 755 N.E.2d 167, 169 (Ind.

      2001). The petitioner must convince this court that the evidence as a whole

      leads unerringly and unmistakably to a conclusion opposite that reached by the

      post-conviction court. Timberlake v. State, 753 N.E.2d 591, 597 (Ind. 2001), cert.

      denied, 537 U.S. 839 (2002). When reviewing the post-conviction court’s order

      denying relief, we will “not defer to the post-conviction court’s legal

      conclusions,” and the “findings and judgment will be reversed only upon a

      showing of clear error—that which leaves us with a definite and firm conviction

      that a mistake has been made.” Humphrey v. State, 73 N.E.3d 677, 682 (Ind.

      2017) (quoting Ben-Yisrayl v. State, 729 N.E.2d 102, 106 (Ind. 2000), cert. denied,

      534 U.S. 830 (2001)). The post-conviction court is the sole judge of the weight

      of the evidence and the credibility of witnesses. Fisher v. State, 810 N.E.2d 674,

      679 (Ind. 2004).


                   II. Ineffective Assistance of Trial Counsel
[8]   The Sixth Amendment to the United State Constitution guarantees a criminal

      defendant the right to counsel and mandates “that the right to counsel is the

      right to the effective assistance of counsel.” Strickland v. Washington, 466 U.S.

      668, 686 (1984). Generally, to prevail on a claim of ineffective assistance of

      counsel a petitioner must demonstrate both that his counsel’s performance was

      deficient and that the petitioner was prejudiced by the deficient performance.

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-1134 | December 8, 2020   Page 8 of 14
      French v. State, 778 N.E.2d 816, 824 (Ind. 2002) (citing Strickland, 466 U.S. at

      687, 694). A counsel’s performance is deficient if it falls below an objective

      standard of reasonableness based on prevailing professional norms. Id. To

      meet the test for prejudice, the petitioner must show that there is a reasonable

      probability that, but for counsel’s unprofessional errors, the result of the

      proceeding would have been different. Id. A reasonable probability is a

      probability sufficient to undermine confidence in the outcome. Perez v. State,

      748 N.E.2d 853, 854 (Ind. 2001). Failure to satisfy either prong will cause the

      claim to fail. French, 778 N.E.2d at 824.


[9]   When we consider a claim of ineffective assistance of counsel, we apply a

      “strong presumption . . . that counsel rendered adequate assistance and made

      all significant decisions in the exercise of reasonable professional judgment.”

      Morgan v. State, 755 N.E.2d 1070, 1073 (Ind. 2001). And “a defendant must

      offer strong and convincing evidence to overcome this presumption.” Williams

      v. State, 771 N.E.2d 70, 73 (Ind. 2002). Counsel has wide latitude in selecting

      trial strategy and tactics, which we afford great deference. Ward v. State, 969

      N.E.2d 46, 51 (Ind. 2012). “Strickland does not guarantee perfect

      representation, only a ‘reasonably competent attorney.’” Woodson v. State, 961

      N.E.2d 1035, 1041-42 (Ind. Ct. App. 2012) (quoting Harrington v. Richter, 562

      U.S. 86, 110 (2011)), trans. denied. “[E]ven the finest, most experienced

      criminal defense attorneys may not agree on the ideal strategy or the most

      effective way to represent a client. Isolated mistakes, poor strategy,



      Court of Appeals of Indiana | Memorandum Decision 20A-PC-1134 | December 8, 2020   Page 9 of 14
       inexperience, and instances of bad judgment do not necessarily render

       representation ineffective.” Smith v. State, 765 N.E.2d 578, 585 (Ind. 2002).


[10]   We initially acknowledge that the judge who presided over Thien’s original trial

       is also the judge who presided over the post-conviction proceedings. When the

       post-conviction judge is the same judge who conducted the original trial, a post-

       conviction court’s findings and judgment are entitled to “greater than usual

       deference[,]” Hinesley v. State, 999 N.E.2d 975, 982 (Ind. Ct. App. 2013), trans.

       denied, because the judge “was in an exceptional position to assess not only the

       weight and credibility of the factual evidence [but also] whether it deprived the

       defendant of a fair trial[,]” State v. Dye, 784 N.E.2d 469, 476 (Ind. 2003).


[11]   Thien argues that the detective’s testimony was inadmissible hearsay and

       White’s failure to object to such testimony constitutes deficient performance

       based on three factors: (1) the detective’s testimony was the only evidence as to

       content of the pill; (2) the testimony was clearly objectionable as inadmissible

       hearsay; and (3) an objection would not have conflicted with White’s trial

       strategy. See Brief of Appellant at 15-16.


[12]   When a petitioner claims ineffective assistance of counsel based on counsel’s

       failure to object, the petitioner must show that a proper objection would have

       been sustained. Smith, 765 N.E.2d at 585. The post-conviction concluded, and

       we agree, that had White objected to the detective’s testimony, the objection

       would have been sustained. Hearsay is a statement that “is not made by the

       declarant while testifying at the trial or hearing; and . . . is offered in evidence to


       Court of Appeals of Indiana | Memorandum Decision 20A-PC-1134 | December 8, 2020   Page 10 of 14
       prove the truth of the matter asserted.” Ind. Evidence Rule 801(c). Generally,

       hearsay is inadmissible unless it falls into one of the well-delineated exceptions.

       Evid. R. 802. Here, the out-of-court statement – that the information on

       drugs.com indicated the pill was hydrocodone – was offered to prove the truth

       of the matter asserted – that the pill was, in fact, hydrocodone. There is no

       dispute that the detective’s testimony constitutes hearsay, and it does not fall

       within an exception. Therefore, we conclude that an objection to this testimony

       would have been sustained.


[13]   Nonetheless, we cannot conclude that White’s failure to object constituted

       deficient performance. Although White testified that his failure to object to the

       testimony was not a strategic decision, it was consistent with his choice of

       defense theory and overarching trial strategy.


               [T]he choice of defense theory is a matter of trial strategy.
               Counsel is given significant deference in choosing a strategy
               which, at the time and under the circumstances, he or she deems
               best. A reviewing court will not second-guess the propriety of
               trial counsel’s tactics. Trial strategy is not subject to attack
               through an ineffective assistance of counsel claim, unless the
               strategy is so deficient or unreasonable as to fall outside of the
               objective standard of reasonableness. This is so even when such
               choices may be subject to criticism or the choice ultimately
               proves detrimental to the defendant.


       Benefield v. State, 945 N.E.2d 791, 799 (Ind. Ct. App. 2011) (quotations,

       alterations, and citations omitted).




       Court of Appeals of Indiana | Memorandum Decision 20A-PC-1134 | December 8, 2020   Page 11 of 14
[14]   Thien argues that this testimony was so crucial to the State’s case as to render

       White’s failure to object deficient. We disagree. In general, one may view

       White’s failure to object as “deficient,” but our task is to evaluate whether this

       failure was deficient in light of the strategy he used, not a different or better

       strategy. White’s decision not to object can be attributed to his trial strategy of

       attacking witness credibility rather than challenging the contents of the pill.1

       White believed the State had a weak case and would not be able to prove its

       case beyond a reasonable doubt due to the credibility issues of two witnesses,

       namely an officer and McDaniel. At the evidentiary hearing, White testified

       that he “built [Thien’s] defense around” the fact that McDaniel had motivation

       to lie about Thien giving her the pill and there was an independent witness who

       was in the vehicle at the time of the stop and testified that Thien never had

       possession of the pill, which White believed was “[t]he biggest strength of our

       case[.]” [PCR] Tr., Vol. 2 at 7-8. He stated that he “didn’t bother objecting,

       but there wasn’t a strategic reason for that.” Id. at 7. If White’s strategy was

       successful and the jury believed the independent witness’ version of events and

       that the pill belonged to McDaniel, then regardless of the contents of the pill,

       Thien would not have been convicted of the felony possession charge, which

       would also have removed the habitual offender enhancement. The fact that




       1
         Again, we acknowledge that White testified that his failure to object was not a strategic decision. However,
       we do not view decisions in isolation, but as a whole. See Smith, 765 N.E.2d at 585 (“Isolated mistakes, poor
       strategy, inexperience, and instances of bad judgment do not necessarily render representation ineffective.”).
       And in this case, counsel’s overall strategy of focusing on who the pill belonged to was not unreasonable and
       counsel’s failure to object to the identification of the pill was consistent with that strategy.

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-1134 | December 8, 2020                Page 12 of 14
       White’s strategy was ultimately unsuccessful does not mean that he was

       constitutionally ineffective. Hinesley, 999 N.E.2d at 983. Similarly, the fact that

       White, in hindsight, testified that failing to object was a mistake does not alter

       our analysis.


[15]   We cannot conclude White’s trial strategy and choice of defense theory aimed

       at attacking McDaniel’s credibility and relying on the independent witness’

       testimony rather than attacking the contents of the pill itself constitutes

       performance “so deficient or unreasonable as to fall outside of the objective

       standard of reasonableness” such that Thien was deprived of the effective

       assistance of counsel.2 Benefield, 945 N.E.2d at 799.


[16]   In sum, the evidence does not lead unerringly and unmistakably to the

       conclusion that White was ineffective for failing to object to the detective’s

       testimony. We find no error.



                                                Conclusion
[17]   The evidence does not lead unerringly and unmistakably to the conclusion that

       Thien’s trial counsel was ineffective for failing to object to the detective’s

       hearsay testimony. Therefore, the post-conviction court did not err in denying

       Thien’s petition on this issue and we affirm.




       2
        Having concluded White was not deficient for failing to object, we need not address whether Thien was
       prejudiced. French, 778 N.E.2d at 824.

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-1134 | December 8, 2020             Page 13 of 14
[18]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-PC-1134 | December 8, 2020   Page 14 of 14